Title: Arabella Graham to Thomas Jefferson, 20 February 1814
From: Graham, Arabella
To: Jefferson, Thomas


          Dear Sir Pittsburgh Feb 20th 1814.
          My husband James Graham haveing written to his Excellency J Madison some time cince requesting an apointmint in the Army and not haveing received a reply to that letter I have taking the liberty of Submitting the same request to your concideration trusting
			 that You will use your influence with Mr Madison for the purpose of procureing my husband some imployment at which he would have an opportunity of exerting his tallents for the good of the Country as well as for the suport of his
			 familly
          Should You think proper to do any thing for J Graham in that way he would go on to the City with any recommendation that You may advise
          From the generosity of your heart which I have alwayes understood was feellingly alive to the distresses of your fellow Creatures I flatter myself that You will Pardon the liberty which I am about to take that of Requesting the loan of 4 hundred Dolls for the purpose of Eastablishing a Morroco hat Store which would inable me to suport my 3 sisters who are all very Young and have no Father friend or protecter in this world but Mr Graham and myself and we hav nothing but what we maede by teaching which would scarcely afford us a subsistance
          In this distressing Cituation I aply to you for that council and assistance which I have no means of obtaining but through your means should you favor me with that sum my husband will give you a Bond for the payment of it at the end of 4 years Dear Sir for the love of Heaven grant me the means of suporting those destitute orphans who are left under my care by a dying parent trusting that you will Pardon this liberty, I Remain Dear Sir Your Respectfully
          Arabella
              Graham
        